Citation Nr: 1632021	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability, diagnosed as degenerative arthritis of the thoracolumbar spine. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran had active service from October 1977 to November 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This matter was previously before the Board in July 2015 and December 2015, at which times it was remanded for the purposes of affording the Veteran a Video Conference hearing and further development of the record. 

The Veteran testified before the undersigned Veterans Law Judge in April 2016; a transcript of that proceeding has been associated with the electronic claims file. 


FINDINGS OF FACT

Resolving all doubt in favor of the Veteran, degenerative arthritis of the lumbar spine is related to injury sustained in service.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the lumbar spine are met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - Generally

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

While arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a)(2015), the presumptive service connection theories based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease in service (38 C.F.R. § 3.303(b)(2015)) or manifesting within one year of service separation (38 C.F.R. § 3.307 (2015)) do not apply in this case because the Veteran did not serve 90 days or more of active service. See 38 C.F.R. § 3.307(a)(1). See DD Form 214.

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran contends that his low back disability, diagnosed as arthritis of the thoracolumbar spine, is due to in-service injury.  Specifically, during his Board hearing and in other statements of record, the Veteran reported that he injured his low back during basic training when he fell into a foxhole and hit his back sharply against a cement culvert.  He asserts that he has experienced low back pain since that time.  

As an initial matter, the medical record confirms that the Veteran is currently diagnosed with a low back disability - namely, degenerative arthritis of the thoracolumbar spine. See October 2015 VA Back Examination Report. 

With respect to evidence of in-service incurrence of a disease or injury, in this case, the Veteran's service treatment records are unavailable for review. See January 2013 Formal Finding of Unavailability.  Nevertheless, the Veteran has competently reported that he injured his low back during basic training when he fell into a foxhole and landed up against a cement culvert. See, e.g., Video Conference Hearing Transcript; October 2015 VA Examination Report Narrative History; December 2014 Chiropractic Case History Notes.  The Board has no reason to doubt the credibility of such statements as they have been consistently reported throughout the record.  Accordingly, in-service incurrence of an injury has been established here. 

The remaining question for consideration is whether the currently diagnosed low back disability is related to the in-service injury. 

The Veteran separated from active duty service in November 1977.  During his Board hearing, he reported that he was treated for low back pain shortly after service while he was incarcerated at the Pontiac Correctional Center from 1977 to 1982.  Treatment records from that facility reflect that the Veteran was, in fact, treated for ongoing complaints of low back pain.  He testified that he continued to experience low back pain after his release from the correctional facility but did not have the financial resources to obtain private treatment at that time.  He stated that he sought treatment at the Reno VAMC in the 1980's but was told he was ineligible for benefits/treatment there because he was not service-connected for any disability.  Chiropractic records dated in December 2014 show complaints of low back pain since jumping into a foxhole in-service.  Likewise, the October 2015 VA examination report noted a history of ongoing back pain since falling into a foxhole in-service.  

The record also contains corroborating statements from the Veteran's brother in which he stated that the Veteran was "always complaining about the pain he was experiencing with his back" after separation from service.  He went on to state, "I suggested that he go to the doctor and get some kind of pain killer for the pain...I believe my brother continually to be subjected to pain back even during his incarceration...in 1980...I have no idea why he was ever provided the proper treatment for his back pain over the years..." 

The Board notes that both the Veteran and his brother are competent to report on matters such as ongoing back pain because these problems are observable by lay persons. See Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board has no reason to doubt the credibility of such lay statements as they are facially plausible, internally consistent, and appear to be consistent with other evidence of record. Caluza v. Brown, 7 Vet. App. 498 (1995).

After reviewing all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, service connection is warranted for a low back disability, diagnosed as degenerative arthritis.  Entitlement to service connection for arthritis cannot be established through application of 38 C.F.R. § 3.303(b), however 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

In this case, there is evidence of a current low back disability, diagnosed as degenerative arthritis.  There is also evidence of a low back injury in-service, as shown by the Veteran's competent and credible testimony, and evidence of continuing low back symptomatology since separation and to the present time, as demonstrated by the post-service correctional facility medical records, the Veteran's competent and credible statements, and corroborating statements from his brother.  

The Board recognizes that an October 2015 VA examiner found that the low back disability was less likely than not related to service; however, the examiner's conclusion was based almost entirely on the absence of post-service treatment for the low back.  Notably, pertinent private treatment records were added to the claims file subsequent to the issuance of the VA opinion.  As noted above, these records demonstrated that the Veteran was, in fact, treated for low back pain proximate to service and thereafter.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination or medical opinion to aid in determining the etiology of the low back disability.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

The evidence in this case is in relative equipoise in showing that the current low back disability as likely as not had its clinical onset in-service.  Thus, in resolving any reasonable doubt in the Veteran's favor, service connection is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a low back disability, diagnosed as degenerative arthritis, is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


